DETAILED ACTION
Claims 1-9 and 11-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first group of processing devices being located in a first processing system based on a cloud and a second processing system based on blockchain”, and “selecting the first group of processing devices based on priorities of various processing devices in the second processing system”. However, it is unclear how the processing devices located in the first processing system based on a cloud are selected based on the priorities of various processing devices in the second processing system. The specification seems to disclose the processing devices located in the second processing system are selected based on the priorities of various processing devices in the second processing system (see page 10 of the specification). Therefore, the claim is indefinite.
Claims 16 and 19 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2-9, 11-15, 17, 18, 20 and 21 depend on claims 1, 16 and 19 above and fail to cure the deficiencies of the claims 1, 16 and 19. Therefore, claims 2-9, 11-15, 17, 18, 20 and 21 are also indefinite.
Because of the claims are indefinite, no art rejection is issued in this Office Action. However, references are cited in the PTO 892 which teaches select processing nodes in the cloud based on their priorities, which could be used to teach the processing devices located in the second processing system are selected based on the priorities of various processing devices in the second processing system. Combine with the previous rejection, the prior art of record still teaches the original limitations of the claims and limitation “the processing devices located in the second processing system are selected based on the priorities of various processing devices in the second processing system”.

Allowable Subject Matter
The indicated allowability of claims 1-9 and 11-20 is withdrawn in view of the newly discovered reference(s) cited in the PTO 892 which teaches select processing nodes in the cloud based on their priorities and the newly issued 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (A Novel Multi-link Integrated Factor Algorithm Considering Node Trust Degree for Blochchain-based Communication) teaches a method to shorten the validation time of blockchain transactions and improve the reliability of blockchain-based communication. To implement, a multi-link concurrent communication model based on trust degree is established, then an algorithm is proposed. The algorithm comprehensively considers the node communication link number and the node trust degree and selects several nodes with powerful communication capacity and high trust as the communication sources to improve the concurrency and communication efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
September 21, 2022